Title: The Franco-American Treaty of Amity and Commerce, 6 February 1778
From: Gérard, Conrad-Alexandre,American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: 




  Treaty of Amity and Commerce.
  Traité d’Amitié et de Commerce


The most Christian King, and the thirteen United States of North America, to wit, New-Hampshire, Massachusetts Bay, Rhodeisland, Connecticut, New York, New-Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia, willing to fix in an equitable and permanent manner the Rules which ought to be followed relative to the Correspondence and Commerce which the two Parties desire to establish between their respective Countries, States, and Subjects, his most Christian Majesty and the said United States have judged that the said End could not be better obtained than by taking for the Basis of their Agreement the most perfect Equality and Reciprocity, and by carefully avoiding all those burthensome Preferences, which are usually Sources of Debate, Embarrassment and Discontent; by leaving also each Party at Liberty to make, respecting Commerce and Navigation, those interior Regulations which it shall find most convenient to itself; and by founding the Advantage of Commerce solely upon reciprocal Utility, and the just Rules of free Intercourse; reserving withal to each Party the Liberty of admitting at its pleasure other Nations to a Participation of the same Advantages. It is in the Spirit of this Intention, and to fulfil these Views, that his said Majesty having named and appointed for his Plenipotentiary Conrad Alexander Gerard, Royal Sindic of the city of Strasbourg, Secretary of his Majesty’s Council of State, and the United States on their Part, having fully impower’d Benjamin Franklin Deputy from the State of Pennsylvania to the general Congress, and President of the Convention of said State, Silas Deane late Deputy from the State of Connecticut to the said Congress, and Arthur Lee Councellor at Law; The said respective Plenipotentiaries after exchanging their Powers, and after mature Deliberation, have concluded and agreed upon the following Articles.
  Le Roi Très Chretien et les treize Etats-unis de l’Amérique Septentrionale, savoir, Newhampshire, La Baye de Massachusset, Rhode-Island, Connecticut, New York, New Jersey, Pensylvanie, Les Comtés de Newcastle de Kent et de Sussex sur la Delaware, Maryland, Virginie, Caroline Septentrionale, Caroline Méridionale et Georgie voulant établir d’une maniere équitable et permanente les règles qui devront etre suivies relativement à la correspondance et au commerce que les deux parties désirent d’établir entre leurs Païs, Etats et sujets respectifs, Sa Majesté Très chretienne et les dits Etats-unis ont jugé ne pouvoir mieux atteindre à ce but qu’en prenant pour base de leur arrangement l’égalité et la réciprocité la plus parfaite, et en observant d’éviter toutes les préférences onéreuses, source de discussions, d’embarras et de mecontentemens, de laisser à chaque partie la liberté de faire relativement au Commerce et à la Navigation les réglemens interieurs qui seront à sa convenance, de ne fonder les avantages du Commerce que sur son utilité reciproque et sur les loix d’une juste concurrence, et de conserver ainsi de part et d’autre la liberté de faire participer, chacun selon son gré, les autres Nations aux mêmes avantages. C’est dans cet esprit et pour remplir ces vües que sa dite Majesté ayant nommé et constitué pour son Plénipotentiaire Le S. Conrad-Alexandre Gerard, Sindic Roïal de la Ville de Strasbourg, secretaire du Conseil d’Etat de Sa Majesté, et les Etats unis aïant, de leur coté, munis de leurs pleins pouvoirs les Srs. Benjamin Franklin Député au Congrès général de la part de l’Etat de Pensylvanie et Président de la Convention du dit Etat, Silas Deane, ci devant député de l’Etat de Connecticut et Arthur Lée Conseiller ès loix, les dits Plénipotentiaires respectifs après l’échange de leurs pouvoirs et après mure déliberation ont conclu et arrêté les points et articles suivans.


  Article. 1st.
  Article 1er.


There shall be a firm, inviolable and universal Peace, and a true and sincere Friendship between the most Christian King, his Heirs and Successors, and the United States of America; and the Subjects of the most Christian King and of the said States; and between the Countries, Islands, Cities, and Towns, situate under the Jurisdiction of the most Christian King, and of the said United States, and the People and Inhabitants of every Degree, without exception of Persons or Places; and the Terms hereinafter mentioned shall be perpetual between the most Christian King his Heirs and Successors and the said United States.
  Il y aura une paix ferme, inviolable et universelle et une amitié vraie et sincère entre le Roi Très chrétien, ses héritiers et Successeurs, et entre les Etats unis de l’Amérique ainsi qu’entre les sujets de Sa Majesté Très chretienne et ceux des dits Etats, comme aussi entre les peuples, Isles, Villes et places situés sous la Jurisdiction du Roi Très chrétien et des dits Etats unis, et entre leurs peuples et habitans de toutes les classes, sans aucune exception de personnes et de lieux; les conditions mentionnées au present Traité seront perpetuelles et permanentes entre le Roi Très Chretien, ses héritiers et Successeurs, et les dits Etats unis.


  Art. 2nd.
  Art. 2.


The most Christian King, and the United States, engage mutually not to grant any particular Favour to other Nations in respect of Commerce and Navigation, which shall not immediately become common to the other Party, who shall enjoy the same Favour freely, if the Concession was freely made, or on allowing the same Compensation, if the Concession was Conditional.
  Le Roi Très chretien et les Etats unis s’engagent mutuellement à n’accorder aucune faveur particulière à d’autres Nations en fait de Commerce et de Navigation qui ne devienne aussi tôt commune à l’autre partie, et celle ci jouira de cette faveur gratuitement, si la concession est gratuite, ou en accordant la même compensation si la concession est conditionnelle.


  Art. 3d.
  Art. 3.


The Subjects of the most Christian King shall pay in the Ports, Havens, Roads, Countries Islands, Cities or Towns of the United States or any of them, no other or greater Duties or Imposts, of what Nature so ever they may be, or by what Name so ever called, than those which the Nations most favoured are or shall be obliged to pay; and they shall enjoy all the Rights, Liberties, Privileges, Immunities and Exemptions in Trade, Navigation and Commerce, whether in passing from one Port in the said States to another, or in going to and from the same, from and to any Part of the World, which the said nations do or shall enjoy.
  Les sujets du Roi Très chretien ne païeront dans les Ports, havres, rades contrées, isles, cités et lieux des Etats unis ou d’aucun d’entr’eux, d’autres ni plus grand droits ou impôts, de quelque nature qu’ils puissent être, et quelque nom qu’ils puissent avoir, que ceux que les Nations les plus favorisées sont, ou seront tenües de païer; Et ils jouiront de tous les droits, libertés, priviléges, immunités et exemtions en fait de négoce, navigation et commerce, soit en passant d’un Port des dits Etats à un autre, soit en y allant ou en revenant de quelque partie ou pour quelque partie du Monde que ce soit, dont les dites Nations jouissent ou jouiront.


  Art. 4.
  Art. 4.


The Subjects, People and Inhabitants of the said United States, and each of them, shall not pay in the Ports, Havens Roads, Isles, Cities and Places under the Domination of his most Christian Majesty in Europe, any other or greater Duties or Imposts of what Nature soever, they may be, or by what Name soever called, than those which the most favour’d Nations are or shall be obliged to pay; and they shall enjoy all the Rights, Liberties, Privileges, Immunities and Exemptions, in Trade, Navigation and Commerce, whether in passing from one Port in the said Dominions in Europe to another, or in going to and from the same, from and to any Part of the World, which the said Nations do or shall enjoy.
  Les sujets, peuples et habitans des dits Etats unis et de chacun d’iceux ne païeront dans les Ports, havres, rades, Isles, villes et places de la Domination de Sa Majesté Très chretienne en Europe d’autres ni plus grands droits ou impôts de quelque nature qu’ils puissent être et quelque nom qu’ils puissent avoir que les Nations les plus favoriseés sont ou seront tenües de païer, et ils jouiront de tous les droits, libertés priviléges immunités et exemtions en fait de négoce, navigation et commerce soit en passant d’un port à un autre des dits Etats du Roi Très chretien en Europe, soit en y allant ou en revenant de quelque partie ou pour quelque partie du monde que ce soit dont les nations susdites jouissent ou jouiront.


  Art. 5.
  Art. 5.


In the above Exemption is particularly comprised the Imposition of 100 Sols per Ton, established in France on foreign Ships; unless when the Ships of the United States shall load with the Merchandize of France for another Port of the same Dominion, in which Case the said Ships shall pay the Duty abovementioned so long as other Nations the most favour’d shall be obliged to pay it. But it is understood that the said United States or any of them are at Liberty when they shall judge it proper, to establish a Duty equivalent in the same Case.
  Dans l’exemtion ci dessus est nommément compris l’imposition de cent sous par Tonneau établie en France sur les Navires étrangers, si ce n’est lorsque les Navires des Etatsunis chargeront des marchandises de France dans un port de France pour autre port de la même Domination, auquel cas les dits Navires des dits Etats-unis acquiteront le droit dont s’agit aussi longtems que les autres Nations les plus favorisées seront obligées de l’acquiter. Bien entendu qu’il sera libre aux dits Etats unis ou à aucun d’iceux d’établir, quand ils le jugeront à propos, un droit equivalent à celui dont il est question pour le même cas pour lequel il est etabli dans les Ports de Sa Majesté Très chretienne.



  Art. 6.
  Art. 6.


The most Christian King shall endeavour by all the means in his Power to protect and defend all Vessels and the Effects belonging to the Subjects, People or Inhabitants of the said United States, or any of them, being in his Ports, Havens or Roads or on the Seas near to his Countries, Islands, Cities or Towns and to recover and restore to the right owners, their agents or Attornies all such Vessels and Effects, which shall be taken within his Jurisdiction; and the Ships of War of his most Christian Majesty or any Convoys sailing under his authority shall upon all Occasions take under their Protection all Vessels belonging to the Subjects, People or Inhabitants of the said United States, or any of them and holding the same Course or going the same Way, and shall defend such Vessels, as long as they hold the same Course or go the same way, against all Attacks, Force and Violence in the same manner, as they ought to protect and defend the Vessels belonging to the Subjects of the most Christian King.
  Le Roi Très Chretien fera usage de tous les moïens qui sont en son pouvoir pour protéger et défendre tous les Vaisseaux et effets apartenants aux sujets, peuples et habitans des dits Etats-unis et de chacun d’iceux qui seront dans ses ports, havres ou rades ou dans les Mers près de ses Pays, Contrées, Isles, Villes et places, et fera tous ses efforts pour recouvrer et faire restituer aux propriétaires légitimes, leurs agens ou mandataires, tous les vaisseaux et effets qui leur seront pris dans l’etendüe de sa jurisdiction; Et les vaisseaux de guerre de Sa Majesté Très chretienne ou les convois quelconques faisant voile sous son autorité, prendront, en toute occasion, sous leur protection tous les vaisseaux apartenants aux sujets peuples et habitans des dits Etats unis ou d’aucun d’iceux, lesquels tiendront le meme cours et feront la même route, et ils defendront les dits vaisseaux aussi longtems qu’ils tiendront le même cours et suivront la meme route, contre toute attaque, force ou violence de la même manière qu’ils sont tenus de défendre et de protéger les vaisseaux appartenans aux sujets de Sa Majesté Très chretienne.


  Art. 7.
  Art. 7.


In like manner the said United States and their Ships of War sailing under their Authority shall protect and defend, conformable to the Tenor of the preceeding Article, all the Vessels and Effects belonging to the Subjects of the most Christian King: and use all their Endeavours to recover and cause to be restored the said Vessels and Effects, that shall have been taken within the Jurisdiction of the said United States or any of them.
  Pareillement les dit Etats unis et leurs vaisseaux de guerre faisant voile sous leur autorité protégeront et défendront conformement au contenu de l’article précédent, tous les Vaisseaux et effets apartenants aux sujets du Roi Très chretien et feront tous leurs efforts pour recouvrer et faire restitüer les dits vaisseaux et effets qui auront été pris dans l’étendüe de la jurisdiction des dits Etats et de chacun d’iceux.


  Art. 8.
  Art. 8.


The most Christian King will employ his good Offices and Interposition with the King or Emperor of Morocco or Fez, the Regencies of Algier, Tunis and Tripoli, or with any of them, and also with every other Prince, State or Power of the Coast of Barbary in Africa, and the Subjects of the said King Emperor, States and Powers, and each of them; in order to provide as fully and efficaciously as possible for the Benefit, Conveniency and Safety of the said United States, and each of them, their Subjects, People, and Inhabitants, and their Vessels and Effects, against all Violence, Insult, Attacks, or Depredations on the Part of the said Princes and States of Barbary, or their Subjects.
  Le Roi Très chretien emploïera ses bons offices et son entremise auprès des Roi ou Empereur de Maroc ou Fez, des Regences d’Alger, Tunis et Tripoli ou auprès aucune d’entr’Elles, ainsi qu’auprès de tout autre Prince, Etat, ou Puissance des côtes de Barbarie en Affrique et des sujets des dits Roi Empereur, Etats et Puissance et de chacun d’iceux à l’effet de pourvoir aussi pleinement et aussi efficacement qu’il sera possible, à l’avantage, commodité et sûreté des dits Etats unis et de chacun d’iceux, ainsi que de leurs sujets, peuples et habitans, leurs Vaisseaux et effets contre toute violence, insulte, attaque ou déprédations de la part des dits Princes et Etats Barbaresques ou de leurs sujets.


  Art. 9.
  Art. 9.


The Subjects, Inhabitants, Merchants, Commanders of Ships, Masters and Mariners of the States, Provinces and Dominions of each Party respectively, shall abstain and forbear to fish in all Places possessed or which shall be possessed by the other Party: The most Christian Kings Subjects shall not fish in the Havens, Bays, Creeks, Roads Coasts or Places, which the said united States hold or shall hereafter hold; and in like manner the Subjects, People and Inhabitants of the said United States shall not fish in the Havens Bays, Creeks, Roads, Coasts or Places, which the most Christian King possesses or shall hereafter possess; and if any Ship or Vessel shall be found fishing contrary to the Tenor of this Treaty, the said Ship or Vessel with its lading, proof being made thereof, shall be confiscated. It is however understood, that the Exclusion stipulated in the present Article shall take place only so long, and so far as the most Christian King or the United States shall not in this respect have granted an Exemption to some other Nation.
  Les sujets, habitans, marchands commandans des Navires, maitres et gens de mer des Etats, Provinces et Domaines des deux parties s’abstiendront et éviteront reciproquement, de pêcher dans toutes les places possédées, ou qui seront possedées par l’autre partie. Les sujets de Sa Majesté Très chretienne ne pêcheront pas dans les havres, bayes criques, rades, côtes et places que les dits Etats-unis possédent ou posséderont à l’avenir, et de la meme manière les sujets, peuples et habitans des dits Etats unis ne pêcheront pas dans les havres, bayes, criques, rades, cotes et places que Sa Majesté Très chretienne posséde actuellement ou possédera à l’avenir, et si quelque navire ou Batiment étoit surpris pêchant en violation du present Traité, le dit navire ou Batiment et sa Cargaison seront confisqués, après que la preuve en aura été faite düement. Bien entendu que l’exclusion stipulée dans le present article n’aura lieu qu’autant et si longtems que le Roi et les Etats unis n’auront point accordé a cet egard d’exception à quelque Nation que ce puisse être.


  Art. 10.
  Art. 10.


The United States their Citizens and Inhabitants shall never disturb the Subjects, of the most Christian King in the Enjoyment and Exercise of the Right of Fishing on the Banks of Newfoundland; nor in the indefinite and exclusive Right which belongs to them on that Part of the Coast of that Island which is designed by the Treaty of Utrecht; nor in the Rights relative to all and each of the Isles which belong to his most Christian Majesty; the whole conformable to the true Sense of the Treaties of Utrecht and Paris.
  Les Etats unis, leurs citoïens et habitans ne troubleront jamais les sujets du Roi Très chretien dans la jouissance et exercice du droit de pêche sur les bancs de Terreneuve, non plus que dans la jouissance indéfinie et exclusive qui leur apartient sur la partie des Côtes de cette Isle designée dans le Traité d’Utrecht ni dans les droits relatifs à toutes et chacune des Isles qui appartiennent à Sa Majesté très chretienne, le tout conformement au veritable sens des Traités d’Utrecht et de Paris.


  Art. 11.
  Art. 11.


It is agreed and concluded that there shall never be any Duty imposed on the Exportation of the Melasses that may be taken by the Subjects of any of the United States from the Islands of America which belong or may hereafter appertain to his most Christian Majesty.
  Il est convenu et arrêté qu’il ne sera jamais imposé aucun droit sur l’exportation des Melasses qui pourront être tirées par les sujets d’aucun des Etats unis des Isles d’Amérique qui appartiennent ou pourront apartenir à Sa Majesté très Chretienne.


  Art. 12.
  Art. 12.


In compensation of the Exemption stipulated by the preceeding Article, it is agreed and concluded that there shall never be any Duties imposed on the Exportation of any kind of Merchandize which the Subjects of his most Christian Majesty may take from the Countries and Possessions present or future of any of the thirteen United States, for the Use of the Islands which shall furnish Mellasses.
  En compensation de l’exemtion stipulée par l’article precedent, il est convenu et arrêté qu’il ne sera jamais imposé aucun droit sur l’exportation d’aucune espèce de denrées et marchandises que les sujets de Sa Majesté Très Chretienne pourront tirer des Pays ou possessions actuelles ou futures d’aucun des treize Etats-unis pour l’usage des Isles qui fournissent les melasses.



  Art. 13.
  Art. 13.


The Subjects and Inhabitants of the said United States, or any one of them, shall not be reputed Aubains in France, and consequently shall be exempted from the Droit D’Aubaine or other similar Duty under what name soever. They may by Testament, Donation, or otherwise dispose of their Goods moveable and immoveable in favour of such Persons as to them shall seem good; and their Heirs, Subjects of the said United States, residing whether in France or elsewhere, may succeed them ab intestat, without being obliged to obtain Letters of Naturalization, and without having the Effect of this Concession contested or impeded under Pretext of any Rights or Prerogatives of Provinces, Cities, or Private Persons. And the said Heirs, whether such by particular Title, or ab intestat, shall be exempt from all Duty called Droit de Detraction, or other Duty of the same kind; saving nevertheless, the local Rights or Duties as much and as long as similar ones are not established by the United States or any of them. The Subjects of the most Christian King shall enjoy on their Part, in all the Dominions of the said States, an entire and perfect Reciprocity relative to the Stipulations contained in the present Article.
  Les sujets et habitans des dits Etats unis ou de l’un d’eux ne seront point reputés Aubains en France, et conséquemment seront exemts du droit d’Aubaine ou autre droit semblable quelque nom qu’il puisse avoir; pourront disposer par Testament, Donation, ou autrement de leurs biens meubles et immeubles en faveur de telles personnes que bon leur semblera; Et leurs héritiers, sujets des dits Etats unis, residans, soit en France soit ailleurs, pourront leur succéder ab intestat, sans qu’ils aïent besoin d’obtenir des lettres de naturalité, et sans que l’effet de cette concession leur puisse être contesté ou empêché sous pretexte de quelques droits ou prérogatives des Provinces, Villes, ou personnes privées. Et seront les dits héritiers, soit à titre particulier soit ab intestat exemts de tout droit de Detraction ou autre droit de ce genre, sauf néanmoins les droits locaux, tant et si longtems qu’il n’en sera point établi de pareils par les dits Etats unis ou aucun d’iceux. Les sujets du Roi Très chretien jouiront de leur côté, dans tous les Domaines des dits Etats d’une entière et parfaite reciprocité relativement aux stipulations renfermées dans le present article.

But it is at the same Time agreed that its Contents shall not affect the Laws made or that may be made hereafter in France against Emigrations, which shall remain in all their Force and Vigour; and the United States on their Part, or any of them, shall be at Liberty to enact such Laws relative to that Matter, as to them shall seem proper.
  Mais il est convenu en même tems que son contenu ne portera aucune atteinte aux loix promulguées en France contre les émigrations, ou qui pourront être promulguées dans la suite, lesquelles demeureront dans toute leur force et vigueur.


  Les Etats unis de leur côté ou aucun d’entr’eux, seront libres de statüer sur cette matière telle loi qu’ils jugeront à propos.


  Art. 14.
  Art. 14.


The merchant Ships of either of the Parties, which shall be making into a Port belonging to the Enemy of the other Ally and concerning whose Voyage and the Species of Goods on board her there shall be just Grounds of Suspicion shall be obliged to exhibit as well upon the high Seas as in the Ports and Havens not only her Passports, but likewise Certificates expressly shewing that her Goods are not of the Number of those, which have been prohibited as contraband.
  Les Navires Marchands des deux parties qui seront destinés pour des Ports appartenants a une Puissance ennemie de l’autre Allié et dont le voïage ou la nature des marchandises dont ils seront chargés donneroit de justes soupçons, seront tenus d’exhiber soit en haute Mer, soit dans les Ports et havres non seulement leurs passeports mais encore les Certificats qui constateront expressement que leur chargement n’est pas de la qualité de ceux qui sont prohibés comme contrebande.


  Art. 15.
  Art. 15


If by the exhibiting of the above said Certificates, the other Party discover there are any of those Sorts of Goods, which are prohibited and declared contraband and consigned for a Port under the Obedience of his Enemies, it shall not be Lawful to break up the Hatches of such Ship, or to open any Chest, Coffers, Packs, Casks, or any other Vessels found therein, or to remove the smallest Parcels of her Goods, whether such Ship belongs to the Subjects of France or the Inhabitants of the said United States, unless the lading be brought on Shore in the presence of the Officers of the Court of Admiralty and an Inventory thereof made; but there shall be no allowance to sell, exchange, or. alienate the same in any manner, untill after that due and lawful Process shall have been had against such prohibited Goods, and the Court of Admiralty shall, by a Sentence pronounced, have confiscated the same: saving always as well the Ship itself as any other Goods found therein, which by this Treaty are to be esteemed free: neither may they be detained on pretence of their being as it were infected by the prohibited Goods, much less shall they be confiscated as lawful Prize: But if not the whole Cargo, but only part thereof shall consist of prohibited or contraband Goods and the Commander of the Ship shall be ready and willing to deliver them to the Captor, who has discovered them, in such Case the Captor having received those Goods shall forthwith discharge the Ship and not hinder her by any means freely to prosecute the Voyage, on which she was bound. But in Case the Contraband Merchandises cannot be all receiv’d on board the Vessel of the Captor, then the Captor may, notwithstanding the Offer of delivering him the Contraband Goods, carry the Vessel into the nearest Port agreable to what is above directed.
  Si l’exhibition des dits certificats conduit à découvrir que le Navire porte des marchandises prohibées et reputées contrebande, consignées pour un Port ennemi, il ne sera pas permis de briser les écoutilles des dits Navires, ni d’ouvrir aucune caisse, coffre, malle, ballots tonneaux et autres caisses qui s’y trouveront, ou d’en déplacer et détourner la moindre partie des marchandises, soit que le navire apartienne aux sujets du Roi Très chretien ou aux habitans des Etats unis, jusqu’a ce que la cargaison ait été mise à terre en presence des officiers des cours d’Amirauté et que l’inventaire en ait ete fait; mais on ne permettra pas de vendre, échanger ou aliéner les navires ou leurs cargaisons en manière quelconque avant que le procès ait été fait et parfait legalement pour déclarer la contrebande, et que les cours d’Amirauté auront prononcé leur confiscation par Jugement sans préjudice néanmoins des navires ainsi que des marchandises qui en vertu du Traité doivent être censées libres. Il ne sera pas permis de retenir ces marchandises sous pretexte qu’elles ont été entachées par les marchandises de contrebande, et bien moins encore de les confisquer comme des prises légales. Dans le cas où une partie seulement et non la totalité du chargement consisteroit en marchandises de contrebande, et que le Commandant du Vaisseau consente à les délivrer au Corsaire qui les aura découvertes, alors le Capitaine qui aura fait la prise, après avoir reçu ces marchandises doit incontinent relâcher le Navire et ne doit l’empêcher, en aucune manière, de continuer son voïage. Mais dans le cas où les marchandises de contrebande ne pourroient pas être toutes chargées sur le vaisseau capteur, alors le Capitaine du dit vaisseau sera le maitre, malgré l’offre de remettre la contrebande, de conduire le patron dans le plus prochain port, conformement à ce qui est préscrit plus haut


  Art. 16.
  Art. 16.


On the contrary it is agreed, that whatever shall be found to be laden by the Subjects and Inhabitants of either Party on any Ship belonging to the Enemys of the other or to their Subjects, the whole although it be not of the Sort of prohibited Goods may be confiscated in the same manner, as if it belonged to the Enemy, except such Goods and Merchandizes as were put on board such Ship before the Declaration of War, or even after such Declaration, if so be it were done without knowledge of such Declaration. So that the Goods of the Subjects and People of either Party, whether they be of the Nature of such as are prohibited or otherwise, which, as is aforesaid were put on board any Ship belonging to an Enemy before the War, or after the Declaration of the same, without the Knowledge of it, shall no ways be liable to confiscation, but shall well and truely be restored without Delay to the proprietors demanding the same; but so as that, if the said Merchandizes be contraband, it shall not be any Ways lawful to carry them afterwards to any Ports belonging to the Enemy. The two contracting Parties agree, that the Term of two Months being passed after the Declaration of War, their respective Subjects, from whatever part of the World they come, shall not plead the Ignorance mentioned in this Article.
  On est convenu au contraire que tout ce qui se trouvera chargé par les sujets respectifs sur des Navires apartenants aux ennemis de l’autre partie, ou à leurs sujets sera confisqué sans distinction des marchandises prohibées ou non prohibées, ainsi et de même que si elles apartenoient à l’ennemi, à l’exception toutefois des effets et marchandises qui auront été mis à bord des dits navires avant la déclaration de guerre, ou même après la dite déclaration, si au moment du chargement on a pu l’ignorer, de manière que les marchandises des sujets des deux parties, soit qu’elles se trouvent du nombre de celles de contrebande ou autrement, lesquelles comme il vient d’être dit auront été mises à bord d’un Vaisseau apartenant à l’ennemi avant la guerre ou même après la dite déclaration, lorsqu’on l’ignoroit, ne seront en aucune manière sujets à confiscation, mais seront fidèlement et de bonne foi rendües sans delai à leurs propriétaires qui les reclameront; bien entendu néanmoins qu’il ne soit pas permis de porter dans les Ports ennemis les marchandises qui seront de contrebande. Les deux parties contractantes conviennent que le terme de deux mois passés depuis la déclaration de guerre, leurs sujets respectifs, de quelque partie du monde qu’ils viennent ne pourront plus alléguer l’ignorance dont il est question dans le present article.


  Art. 17.
  Art. 17.


And that more effectual Care may be taken for the Security of the Subjects and Inhabitants of both Parties, that they suffer no injury by the men of War or Privateers of the other Party, all the Commanders of the Ships of his most Christian Majesty and of the said United States and all their Subjects and Inhabitants shall be forbid doing any Injury or Damage to the other Side; and if they act to the contrary, they shall be punished and shall moreover be bound to make Satisfaction for all Matter of Damage, and the Interest thereof, by reparation, under the Pain and obligation of their Person and Goods.
  Et afin de pourvoir plus efficacement à la sûreté des sujets des deux parties contractantes, pour qu’il ne leur soit fait aucun prejudice par les Vaisseaux de guerre de l’autre partie ou par des Armateurs particuliers, il sera fait défense à tous capitaines des Vaisseaux de Sa Majesté Très Chretienne et des dits Etats unis, et à tous leurs sujets de faire aucun dommage ou insulte à ceux de l’autre partie, et au cas où ils y contreviendroient, ils en seront punis, et de plus ils seront tenus et obligés en leurs personnes et en leurs biens de reparer tous les dommages et intérêts.


  Art. 18.
  Art. 18.


All Ships and Merchandizes of what Nature soever which shall be rescued out of the Hands of any Pirates or Robbers on the high Seas, shall be brought into some Port of either State and shall be delivered to the Custody of the Officers of that Port, in order to be restored entire to the true Proprietor as soon as due and sufficient Proof shall be made concerning the Property thereof.
  Tous Vaisseaux et marchandises de quelque nature que ce puisse être, lorsqu’ils auront été enlevés des mains de quelques Pirates en pleine mer, seront amenés dans quelque Port de l’un des deux Etats, et seront remis à la garde des officiers du dit Port, afin d’être rendus, en entier, a leur veritable propriétaire, aussitôt qu’il aura düement et sufisament fait conster de sa propriété.


  Art. 19.
  Art. 19.


It shall be lawful for the Ships of War of either Party and Privateers freely to carry whithersoever they please the Ships and Goods taken from their Enemies, without being obliged to pay any Duty to the Officers of the Admiralty or any other Judges; nor shall such Prizes be arrested or seized, when they come to and enter the Ports of either Party; nor shall the Searchers or other Officers of those Places search the same or make examination concerning the Lawfulness of such Prizes, but they may hoist Sail at any time and depart and carry their Prizes to the Places express’d in their Commissions, which the Commanders of such Ships of War shall be obliged to shew: On the contrary no Shelter or Refuge shall be given in their Ports to such as shall have made Prize of the Subjects, People or Property of either of the Parties; but if such shall come in, being forced by Stress of Weather or the Danger of the Sea, all proper means shall be vigorously used that they go out and retire from thence as soon as possible.
  Les vaisseaux de guerre de sa Majesté Très Chretienne et ceux des Etats-unis, de même que ceux que leurs sujets auront armés en guerre, pourront, en toute liberté, conduire où bon leur semblera les prises qu’ils auront faites sur leurs ennemis, sans être obligés à aucuns droits, soit des sieurs Amiraux ou de l’Amirauté, ou d’aucuns autres, sans qu’aussi les dits vaisseaux ou les dites prises, entrant dans les havres ou Ports de sa Majesté Très Chretienne ou des dits Etats unis puissent être arrêtés ou saisis, ni que les Officiers des lieux puissent prendre connoissance de la validité des dites prises, lesquelles pourront sortir et être conduites franchement et en toute liberté aux lieux portés par les Commissions dont les Capitaines des dits Vaisseaux seront obligés de faire aparoir. Et au contraire ne sera donné asile ni retraite dans leurs ports ou havres à ceux qui auront fait des prises sur les sujets de Sa Majesté ou des dits Etats unis; et s’ils sont forcés d’y entrer par tempête ou peril de la mer, on les fera sortir le plutôt qu’il sera possible.


  Art. 20.
  Art. 20.


If any Ship belonging to either of the Parties their People or Subjects, shall within the Coast or Dominions of the other, stick upon the Sands or be wrecked or suffer any other Damage, all friendly Assistance and Relief shall be given to the Persons shipwrecked or such as shall be in danger thereof; and Letters of safe Conduct shall likewise be given to them for their free and quiet Passage from thence and the return of every one to his own Country.
  Dans le cas où un vaisseau apartenant a l’un des deux Etats ou à leurs sujets, aura échoué, fait naufrage ou souffert quelqu’autre dommage sur les Côtes ou sous la Domination de l’une des deux parties, il sera donné toute aide et assistance amiable aux personnes naufragées ou qui se trouvent en danger, et il leur sera accordé des sauf conduits pour assurer leur passage et leur retour dans leur patrie.


  Art. 21.
  Art. 21.


In case the Subjects and Inhabitants of either Party with their shipping whether publick and of War or private and of Merchants, be forced, through Stress of Weather, pursuit of Pirates or Enemies, or any other urgent necessity for seeking of Shelter and Harbour to retreat and enter into any of the Rivers, Bays, Roads or Ports belonging to the other Party, they shall be received and treated with all humanity and Kindness and enjoy all friendly Protection and Help; and they shall be permitted to refresh and provide themselves at reasonable Rates with victuals and all things needful for the sustenance of their Persons or reparation of their Ships and conveniency of their Voyage; and they shall no Ways be detained or hindred from returning out of the said Ports or Roads but may remove and depart when and whither they please without any let or hindrance.
  Lorsque les sujets et habitans de l’une des deux parties avec leurs vaisseaux soit publics et de guerre, soit particuliers et marchands, seront forcés par une tempête, par la poursuite des Pirates et des ennemis, ou par quelqu’autre nécessité urgente de chercher refuge et un abri, de se retirer et entrer dans quelqu’une des Rivières, Bayes, rades ou Ports de l’une des deux parties, ils seront reçus et traités avec humanité, et jouiront de toute amitié protection et assistance, et il leur sera permis de se pourvoir de rafraichissemens, de vivres, et de toutes choses nécessaires pour leur subsistance, pour la reparation de leurs Vaisseaux, et pour continüer leur voïage, le tout moïennant un prix raisonable, et ils ne seront retenus en aucune manière, ni empechés de sortir des dits ports ou rades, mais pourront se retirer et partir quand, et comme il leur plaira sans aucun obstacle ni empêchement.



  Art. 22.
  Art. 22.


For the better promoting of Commerce on both Sides, it is agreed that if a War shall break out between the said two Nations, six Months after the Proclamation of War shall be allowed to the Merchants in the Cities and Towns, where they live, for selling and transporting their Goods and Merchandizes; and if any thing be taken from them, or any Injury be done them within that Term by either Party or the People or Subjects of either, full Satisfaction shall be made for the same.
  Afin de promouvoir d’autant mieux le commerce des deux côtés, il est convenu que dans le cas où la guerre surviendroit entre les deux nations susdites, il sera accordé six mois après la déclaration de guerre, aux marchands dans les Villes et Cités qu’ils habitent, pour rassembler et transporter les marchandises, et s’il en est enlevé quelque chose, ou s’il leur a été fait quelqu’injure durant le terme préscrit ci-dessus, par l’une des deux parties, leurs peuples ou sujets, il leur sera donné à cet égard pleine et entière satisfaction.


  Art. 23.
  Art. 23.


No Subjects of the most Christian King shall apply for or take any Commission or Letters of marque for arming any Ship or Ships to act as Privateers against the said United States or any of them or against the Subjects People or Inhabitants of the said United States or any of them or against the Property of any of the Inhabitants of any of them from any Prince or State with which the United States shall be at War. Nor shall any Citizen Subject or Inhabitant of the said United States or any of them apply for or take any Commission or letters of marque for arming any Ship or Ships to act as Privateers against the Subjects of the most Christian King or any of them or the Property of any of them from any Prince or State with which the said King shall be at War: And if any Person of either Nation shall take such Commissions or Letters of Marque he shall be punished as a Pirate.
  Aucun sujet du Roi Très Chretien ne prendra de commission ou de lettres de marque pour armer quelque vaisseau ou vaisseaux à l’effet d’agir comme Corsaires contre les dits Etats-unis ou quelques uns d’entr’eux, ou contre les sujets, peuples ou habitans d’iceux, ou contre leur propriété ou celle des habitans d’aucun d’entr’eux, de quelque Prince que ce soit avec lequel les dits Etats-unis seront en guerre. De même aucun Citoïen, sujet ou habitant des susdits Etats unis et de quelqu’un d’entr’eux ne demandera ni n’acceptera aucune Commission ou Lettres de Marque pour armer quelque vaisseau, ou vaisseaux pour courre sus aux sujets de sa Majesté Très Chretienne, ou quelques uns d’entr’eux ou leur propriété de quelque Prince ou Etat que ce soit avec qui Sa dite Majesté se trouvera en guerre; et si quelqu’un de l’une ou de l’autre Nation prenoit de pareilles commissions ou Lettres de Marque il sera puni comme Pirate.


  Art. 24.
  Art. 24.


It shall not be lawful for any foreign Privateers, not belonging to the Subjects of the most Christian King nor Citizens of the said United States, who have Commissions from any other Prince or State in enmity with either Nation to fit their Ships in the Ports of either the one or the other of the aforesaid Parties, to sell what they have taken or in any other manner whatsoever to exchange their Ships, Merchandizes or any other lading; neither shall they be allowed even to purchase victuals except such as shall be necessary for their going to the next Port of that Prince or State from which they have commissions.
  Il ne sera pas permis à aucun Corsaire étranger non apartenant à quelque sujet de Sa Majesté Très Chretienne ou à un Citoïen des dits Etatsunis, lequel aura une Commission de la part d’un Prince ou d’une Puissance en guerre avec l’une des deux Nations, d’armer leurs Vaisseaux dans les Ports de l’une des deux parties, ni d’y vendre les prises qu’il aura faites, ni décharger en autre manière quelconque les Vaisseaux, Marchandises ou aucune partie de leur Cargaison; Il ne sera même pas permis d’acheter d’autres vivres que ceux qui lui seront nécessaires pour se rendre dans le Port le plus voisin du Prince ou de l’Etat dont il tient sa commission.


  Art. 25.
  Art. 25.


It shall be lawful for all and singular the Subjects of the most Christian King and the Citizens People and Inhabitants of the said United States to sail with their Ships with all manner of Liberty and Security: no distinction being made, who are the Proprietors of the Merchandizes laden thereon, from any Port to the places of those who now are or hereafter shall be at Enmity with the most Christian King or the United States. It shall likewise be Lawful for the Subjects and Inhabitants aforesaid to sail with the Ships and Merchandizes aforementioned and to trade with the same Liberty and security from the Places, Ports and Havens of those who are Enemies of both or either Party without any Opposition or disturbance whatsoever, not only directly from the Places of the Enemy aforementioned to neutral Places; but also from one Place belonging to an Enemy to another place belonging to an Enemy, whether they be under the Jurisdiction of the same Prince or under several; And it is hereby stipulated that free Ships shall also give a freedom to Goods, and that every thing shall be deemed to be free and exempt, which shall be found on board the Ships belonging to the Subjects of either of the Confederates, although the whole lading or any Part thereof should appertain to the Enemies of either, contraband Goods being always excepted. It is also agreed in like manner that the same Liberty be extended to Persons, who are on board a free Ship, with this Effect, that although they be Enemies to both or either Party, they are not to be taken out of that free Ship unless they are Soldiers and in actual Service of the Enemies.
  Il sera permis à tous et a chacun des sujets du Roi Très Chretien et aux citoïens, peuple et habitans des susdits Etats-unis de naviguer avec leurs Batimens avec toute liberté et sûreté, sans qu’il puisse être fait d’exception à cet égard, à raison des propriétaires des marchandises chargées sur les dits Batimens venant de quelque Port que ce soit, et destinés pour quelque place d’une Puissance actuellement ennemie ou qui pourra l’être dans la suite de Sa Majesté Très Chretienne ou des Etats-unis. Il sera permis également aux sujets et habitans sus mentionnés de naviguer avec leurs Vaisseaux et marchandises, et de fréquenter avec la même liberté et sûreté les Places, Ports et havres des Puissances ennemies des deux parties contractantes ou d’une d’entre Elles sans opposition ni trouble et de faire le Commerce non seulement directement des Ports de l’ennemi susdit à un port neuter mais aussi d’un Port ennemi à un autre Port ennemi, soit qu’il se trouve sous sa jurisdiction ou sous celle de plusieurs; Et il est stipulé par le present Traité que les Batimens libres assureront également la liberté des marchandises, et qu’on jugera libres toutes les choses qui se trouveront à bord des Navires apartenants aux sujets d’une des parties contractantes, quand même le chargement ou partie d’icelui apartiendroit aux ennemis de l’une des deux, bien entendu néanmoins que la contrebande sera toujours exceptée. Il est également convenu que cette même liberté s’étendroit aux personnes qui pourroient se trouver à bord du Batiment libre, quand même Elles seroient ennemies de l’une des deux parties contractantes, et Elles ne pourront être enlevées des dits Navires, à moins qu’elles ne soient militaires, et actuellement au service de L’ennemi.


  Art. 26.
  Art. 26.


This Liberty of Navigation and Commerce shall extend to all kinds of Merchandizes excepting those only which are distinguished by the name of contraband; And under this Name of Contraband or prohibited Goods shall be comprehended, Arms, great Guns, Bombs with their fuzes, and other things belonging to them, Cannon Ball, Gun powder, Match, Pikes, Swords, Lances, Spears, halbards, Mortars, Petards, Granades, Salt Petre, Muskets, Musket Ball, Bucklers, Helmets, breast Plates, Coats of Mail and the like kinds of Arms proper for arming Soldiers, Musket rests, belts, Horses with their Furniture, and all other Warlike Instruments whatever. These Merchandizes which follow shall not be reckoned among Contraband or prohibited Goods, that is to say, all sorts of Cloths, and all other Manufactures woven of any wool, Flax, Silk, Cotton or any other Materials whatever; all kinds of wearing Apparel together with the Species, whereof they are used to be made; gold and Silver as well coined as uncoin’d, Tin, Iron, Latten, Copper, Brass Coals, as also Wheat and Barley and any other kind of Corn and pulse; Tobacco and likewise all manner of Spices; salted and smoked Flesh, salted Fish, Cheese and Butter Beer, Oils, Wines, Sugars and all sorts of Salts; and in general all Provisions, which serve for the nourishment of Mankind and the sustenance of Life; furthermore all kinds of Cotton, hemp, Flax, Tar, Pitch, Ropes, Cables, Sails, Sail Cloths Anchors and any Parts of Anchors; also Ships Masts, Planks, Boards and Beams of what Trees soever; and all other Things proper either for building or repairing Ships, and all other Goods whatever, which have not been worked into the form of any Instrument or thing prepared for War by Land or by Sea, shall not be reputed Contraband, much less such as have been already wrought and made up for any other Use; all which shall be wholly reckoned among free Goods: as likewise all other Merchandizes and things, which are not comprehended and particularly mentioned in the foregoing enumeration of contraband Goods: so that they may be transported and carried in the freest manner by the Subjects of both Confederates even to Places belonging to an Enemy such Towns or Places being only excepted as are at that time beseiged, blocked up or invested.
  Cette liberté de navigation et de commerce doit s’étendre sur toutes sortes de marchandises, à l’exception seulement de celles qui sont designées sous le nom de contrebande. Sous ce nom de contrebande ou de marchandises prohibées doivent être compris les armes, canons, bombes avec leurs fusées et autres choses y relatives, boulets, poudre à tirer, mèches, piques, epées, lances, dards, hallebardes, mortiers, petards, grenades, salpêtre, fusils, Balles, Boucliers, casques, cuirasses, cote de mailles et autres armes de cette espèce propres à armer les soldats, portemousqueton, baudriers, chevaux avec leur Equipages et tous autres instrumens de guerre quelconques. Les marchandises dénommées ci-après ne seront pas comprises parmi la contrebande ou choses prohibées, savoir toutes sortes de draps et toutes autres étoffes de laine, lin, soye, coton ou d’autres matieres quelconques; toutes sortes de vêtemens avec les étoffes dont on a coutume de les faire, l’or et l’argent monnoïé ou non, l’étain, le fer, laiton, cuivre, airain, charbons, de même que le froment et l’orge et toute autre sorte de bleds et legumes; Le tabac et toutes les sortes d’épiceries, la viande salée et fumée, poisson sallé, fromage et beurre, bierre, huiles, vins, sucres, et toute espece de sel, et en général toutes provisions servant pour la nourriture de l’homme et pour le soutien de la vie. De plus toutes sortes de coton, de chanvre, lin, goudron, poix, cordes, cables, voiles, toiles à voiles, ancres, parties d’ancres, mats, planches, madriers, et bois de toute espèce et toutes autres choses propres à la construction et reparation des Vaisseaux et autres matières quelconques qui n’ont pas la forme d’un instrument préparé pour la guerre par terre comme par mer, ne seront pas reputées contrebande, et encore moins celles qui sont déja preparées pour quelqu’autre usage: Toutes les choses dénommées ci-dessus doivent être comprises parmi les marchandises libres de même que toutes les autres marchandises et effets qui ne sont pas compris et particulièrement nommés dans l’énumeration des marchandises de contrebande; De manière qu’elles pourront être transportées et conduites de la manière la plus libre par les sujets des deux parties contractantes dans des places ennemies, à l’exception néanmoins de celles qui se trouveroient actuellement assiégées, bloquées ou investies.


  Art. 27.
  Art. 27.


To the End that all manner of Dissentions and Quarrels may be avoided and prevented on one Side and the other, it is agreed, that in case either of the Parties hereto should be engaged in War, the Ships and Vessels belonging to the Subjects or People of the other Ally must be furnished with Sea Letters or Passports expressing the name, Property and Bulk of the Ship as also the name and Place of habitation of the Master or Commander of the said Ship, that it may appear thereby, that the Ship really and truely belongs to the Subjects of one of the Parties, which Passport shall be made out and granted according to the Form annexed to this Treaty; they shall likewise be recalled every Year, that is if the Ship happens to return home within the Space of a Year. It is likewise agreed, that such Ships being laden are to be provided not only with Passports as above mentioned, but also with Certificates containing the several Particulars of the Cargo, the Place whence the Ship sailed and whither she is bound, that so it may be known, whether any forbidden or contraband Goods be on board the same: which Certificates shall be made out by the Officers of the Place, whence the Ship set sail, in the accustomed Form. And if any one shall think it fit or adviseable to express in the said Certificates the Person to whom the Goods on board belong, he may freely do so.
  Afin d’écarter et de prévenir de part et d’autre toutes discussions et querelles, il a été convenu que dans le cas où l’une des deux parties se trouveroit engagée dans une guerre, les Vaisseaux et Batimens apartenans aux sujets ou peuple de l’autre Allié devront être pourvus de Lettres de mer, ou passeports lesquels exprimeront le nom, la propriété et le port du Navire, ainsi que le nom et la demeure du maitre ou commandant du dit Vaisseau, afin qu’il aparoisse par là que le même vaisseau apartient réellement et véritablement aux sujets de l’une des deux parties contractantes, lequel passeport devra être expédié selon le modèle annexé au present Traité. Ces passeports devront également être renouvellés chaque année dans le cas ou le Vaisseau retourne chez lui dans l’espace d’une année. Il a été convenu également que les vaisseaux susmentionnés, dans le cas où ils seroient chargés devront être pourvus non seulement de passeports, mais aussi de certificats contenant le détail de la cargaison, le lieu d’où le vaisseau est parti et la déclaration des marchandises de contrebande qui pourroient se trouver à bord; Lesquels certificats devront être expediés dans la forme accoutumée par les officiers du lieu d’où le vaisseau aura fait voile. Et s’il étoit jugé utile ou prudent d’exprimer dans les dits passeports la personne à laquelle les marchandises apartiennent, on pourra le faire librement.


  Art. 28.
  Art. 28.


The Ships of the Subjects and Inhabitants of either of the Parties, coming upon any Coasts belonging to either of the said Allies, but not willing to enter into Port, or being entered into Port and not willing to unload their Cargoes or break Bulk, they shall be treated according to the general Rules prescribed or to be prescribed relative to the Object in Question.
  Dans le cas ou les vaisseaux des sujets et habitans de l’une des deux parties contractantes aprocheroient des côtes de l’autre, sans cependant avoir le dessein d’entrer dans le port, ou, après être entré, sans avoir le dessein de décharger la cargaison, ou rompre leur charge, on se conduira à leur égard suivant les réglemens généraux préscrits ou à prescrire relativement à l’objet dont il est question.


  Art. 29.
  Art. 29.


If the Ships of the said Subjects, People or Inhabitants of either of the Parties shall be met with either sailing along the Coasts or on the high Seas by any Ship of War of the other or by any Privateers, the said Ships of War or Privateers, for the avoiding of any Disorder shall remain out of Cannon Shot, and may send their Boats aboard the Merchant Ship, which they shall so meet with, and may enter her to number of two or three Men only to whom the Master or Commander of such Ship or Vessel shall exhibit his passport concerning the Property of the Ship made out according to the Form inserted in this present Treaty, and the Ship, when she shall have shewed such Passport shall be free and at Liberty to pursue her Voyage, so as it shall not be lawful to molest or search her in any manner or to give her chase, or force her to quit her intended Course.
  Lorsqu’un Batiment apartenant aux dits sujets, peuple et habitans de l’une des deux parties sera rencontré navigant le long des Côtes ou en pleine mer par un vaisseau de guerre de l’autre, ou par un armateur, le dit vaisseau de guerre ou armateur, afin d’éviter tout désordre, se tiendra hors de la portée du canon et pourra envoïer sa chaloupe à bord du Batiment marchand et y faire entrer deux ou trois hommes auxquels le Maitre ou Commandant du Batiment montrera son passeport, lequel devra être conforme a la formule annexée au present Traité, et constatera la propriété du Batiment, et après que le dit Batiment aura exhibé un pareil passeport, il lui sera libre de continuer son voïage, et il ne sera pas permis de le molester ni de chercher, en aucune manière, de lui donner la chasse ou de le forcer de quiter la course qu’il s’étoit proposée.


  Art. 30.
  Art. 30.


It is also agreed that all Goods, when once put on board the Ships or Vessels of either of the two contracting Parties shall be subject to no farther Visitation; but all Visitation or Search shall be made before hand, and all prohibited Goods shall be stopped on the Spot, before the same be put on board, unless there are manifest Tokens or Proofs of fraudulent Practice; nor shall either the Persons or goods of the Subjects of his most Christian Majesty or the United States be put under any arrest or molested by any other kind of Embargo for that Cause; and only the Subject of that State, to whom the said Goods have been or shall be prohibited and who shall presume to sell or alienate such sort of Goods shall be duly punished for the Offence.
  Il est convenu que lorsque les marchandises auront été chargées sur les Vaisseaux ou Batimens de l’une des deux parties contractantes, elles ne pourront plus être assujeties à aucune visite; Toute visite et recherche devant être faite avant le chargement, et les marchandises prohibées devant etre arrêtées et saisies sur la plage avant de pouvoir être embarquées, à moins qu’on n’ait des indices manifestes ou des preuves de versements frauduleux. De même aucun des sujets de Sa Majesté Très Chretienne ou des Etats-unis, ni leurs marchandises ne pourront être arrêtés ni molestés pour cette cause par aucune espèce d’embargo; et les seuls sujets de l’Etat auxquels les dites marchandises auront été prohibées, et qui se seront emancipés à vendre et aliéner de pareilles marchandises, seront düement punis pour cette contravention.


  Art. 31.
  Art. 31.


The two contracting Parties grant mutually the Liberty of having each in the Ports of the other, Consuls, Vice Consuls, Agents and Commissaries, whose Functions shall be regulated by a particular Agreement.
  Les deux parties contractantes se sont accordées mutuellement la faculté de tenir dans leurs ports respectifs des Consuls, Vice Consuls, Agents et Commissaires, dont les fonctions seront reglées par une Convention particulière.


  Art. 32.
  Art. 32.


And the more to favour and facilitate the Commerce which the Subjects of the United States may have with France, the most Christian King will grant them in Europe one or more free Ports, where they may bring and dispose of all the Produce and Merchandize of the thirteen United States; and his Majesty will also continue to the Subjects of the said States, the free Ports which have been and are open in the french Islands of America. Of all which free Ports, the said Subjects of the United States shall enjoy the Use, agreable to the Regulations which relate to them.
 Pour d’autant plus favoriser et faciliter le commerce que les sujets des Etats-unis feront avec la France, le Roi Très Chretien leur accordera en Europe un ou plusieurs ports francs dans lesquels ils pourront amener et débiter toutes les denrées et marchandises provenant des treize Etats-unis; Sa Majesté conservera d’un autre côté aux sujets des dits Etats les ports francs qui ont été et sont ouverts dans les Isles Françoises de l’Amérique. De tous lesquels Ports francs les dits sujets des Etats-unis jouiront conformement aux règlemens qui en déterminent l’usage.


  Art. 33.
  Art. 33.


The present Treaty shall be ratified on both Sides and the Ratification shall be exchanged in the Space of Six Months, or sooner if possible.
  Le present Traité sera ratifié de part et d’autre et les ratifications seront echangées dans l’espace de six mois ou plustôt si faire se peut.


In Faith whereof, the respective Plenipotentiaries have signed the above Articles, both in the French and English Languages, declaring nevertheless that the present Treaty was originally composed and concluded in the French Language, and they have thereto affixed their Seals.
  En Foi de quoi les Plenipotentiaires respectifs ont signé les articles ci-dessus tant en langue Françoise qu’en langue Angloise. Déclarant néanmoins que le present Traité a eté originairement redigé et arrêté en langue françoise; Et Ils y ont apposé le cachet de leurs armes.



DONE AT Paris this Sixth Day of February, one thousand seven hundred and seventy eight
  Fait à Paris le sixième jour du mois de fevrier, mil Sept cent soixante dix huit.



  
    C.A. Gerard
    B. Franklin
    Silas Deane
    Arthur Lee
  

